         Case 1:08-cv-01034-AT Document 825-1 Filed 03/29/21 Page 1 of 2



                                                         USDC SDNY
UNITED STATES DISTRICT COURT                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                            ELECTRONICALLY FILED
DAVID FLOYD, et al.,                                     DOC #:
                                                         DATE FILED:
                              Plaintiffs,

               -against-


CITY OF NEW YORK,                                                  08 Civ. 1034 (AT)

                              Defendant.
KELTON DAVIS, et al.,

                              Plaintiffs,

               -against-
                                                                    10 Civ. 699 (AT)

CITY OF NEW YORK,

                              Defendant.
JAENEAN LIGON, et al.,

                              Plaintiffs,

               -against-                                           12 Civ. 2274 (AT)


CITY OF NEW YORK,                                                       ORDER

                              Defendant.
ANALISA TORRES, District Judge:

        On August 12, 2013, this Court issued an opinion finding the City of New York (the
“City”) liable for violating the Fourth and Fourteenth Amendments due to the policies and
practices of the New York City Police Department (“NYPD”) in conducting stops and frisks.
Floyd v. City of New York, 959 F. Supp. 2d 540, 562 (S.D.N.Y. 2013) (the “Liability Opinion”).
That same day, this Court granted and defined a permanent injunction based on the legal
violations identified in the Liability Opinion. Floyd v. City of New York, 959 F. Supp. 2d 668,
671 (S.D.N.Y. 2013). As part of its “broad” and “flexib[le]” power to determine an appropriate
process for remedying those legal violations, this Court appointed Peter Zimroth as Monitor to
“oversee the reform process.” Id. at 674, 676. This Court gave the Monitor, among other duties,
the duties of “work[ing] with . . . the parties to develop any . . . reforms necessary to ending the
          Case 1:08-cv-01034-AT Document 825-1 Filed 03/29/21 Page 2 of 2



constitutional violations described in the Liability Opinion,” and “regularly conduct[ing]
compliance and progress reviews to assess the extent to which the NYPD has implemented and
complied with the Immediate and Joint Process Reforms.” Id. at 677-78. This Court also stated
that the relationship between the Monitor and City should be “collaborative rather than
adversarial.” Id. at 678. To help clarify the City’s and NYPD’s roles in facilitating the
Monitor’s performance of those and his other duties, and in achieving that collaborative
relationship, it is hereby ORDERED that:

         1.   Upon reasonable notice provided by the Monitor, The City and NYPD shall provide
              the Monitor timely, complete, and direct access to all NYPD personnel, facilities,
              trainings, meetings, and reviews that the Monitor reasonably deems necessary to
              carry out his duties. Reasonable notice may not be required for ministerial
              communications. The City and NYPD shall provide this access in a cooperative
              manner.

         2.   The City and NYPD shall provide the Monitor timely, complete, and direct access to
              all NYPD documents, communications, notes, recordings, and data that the Monitor
              reasonably deems necessary to carry out his duties, except any documents,
              communications, notes, recordings, or data to which access is limited or precluded
              by court order, or that is subject to the work product or attorney-client privilege
              (together “privilege”) and over which privilege is asserted pursuant to paragraph 4.

         3.   The Monitor shall provide the City and NYPD with reasonable notice of requests for
              access to NYPD documents, communications, notes, recordings, or data. Upon such
              request, the City and NYPD shall provide the documents, communications, notes,
              recordings, or data in electronic format, where readily available.

          4. Should the City or NYPD decline to provide the Monitor with access to documents,
             communications, notes, recordings, or data on the basis of privilege, the City or
             NYPD shall timely inform the Monitor that they are being withheld on this basis and
             provide the Monitor with a log describing the documents, communications, notes,
             recordings, or data being withheld and identifying the privilege applicable to each
             withheld item. If the Monitor objects to an assertion of privilege, the Monitor may
             challenge the propriety of the privilege assertion before the Court.

         SO ORDERED.

Dated:        , 2021
         New York, New York



                                                                        ANALISA TORRES
                                                                    United States District Judge




                                                 2
